Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding transmitting, by a parking infrastructure, a target position and a guide route to a corresponding vehicle of a plurality of vehicles; wherein the parking infrastructure is configured to transmit the guide route to the corresponding vehicle through a light-emitting device installed in a parking lot, wherein transmitting the target position and the guide route to the corresponding vehicle of the plurality of vehicles comprises: allocating, by the parking infrastructure, different time frames to the plurality of vehicles; and controlling illumination of the light-emitting device based on a time division scheme which provides respective guide routes to the plurality of vehicles at the different time frames allocated to the plurality of vehicles, wherein the corresponding vehicle checks a time frame allocated to the corresponding vehicle by the parking infrastructure among the different time frames, and detects the illumination of the light emitting device only during the time frame allocated to the corresponding vehicle.
The prior art listed below teaches that TDMA (time-division multiple access) exists and can be used to communicate with multiple machines in a shared space. However, the art does not suggest application to autonomous valet parking or using TDMA to control vehicles to park following light patterns. Thus, it would be non-trivial to combine the time division and allocation of TDMA methods with autonomous valet parking control using light illumination and patterns to create the claimed invention. Therefore, the claimed invention is allowable as the evidence at hand does not anticipate the 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/21/2021, with respect to claims 1, 3-9, 11-14, and 16-20 have been fully considered and are persuasive. The rejections of claims 1, 3-9, 11-14, and 16-20 have been withdrawn due to Applicant’s amendment and arguments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kothari et al. (US 10,735,991 B2): Kothari teaches mitigating interference between wirelessly controlled machines in a shared space. Time multiplexing can be used to mitigate interference.
Dooley et al. (US 2004/0236470 A1): Dooley teaches a system for providing communication of position information between moving bodies navigating in proximity of each other. Signals are emitted to multiple zones at predetermined location around and relative to a robot, where the signals carry 
Guo et al. (US 2018/0288785 A1): Guo teaches determining a prioritized order of transmission for each transmission in each group. Each transmission is assigned a respective time slot within a sequence of time slots of the time period via priority optimization assignment order of transmissions, to obtain the transmission schedule.
Do et al. (US 2019/0088135 A1): Do teaches a method and apparatus for managing a driving plan of an autonomous vehicle. The autonomous vehicle may support or use wireless communication technologies such as CDMA, TDMA, OFDM, OFDMA, WiMAX, and Wi-Fi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664